Order entered November 1, 2018




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-00339-CR

                          DANIEL JOSEPH SHAW, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee

                     On Appeal from the 291st Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F17-25541-U

                                        ORDER
      Based on the Court’s opinion of this date, we GRANT the July 19, 2018 motion of Bruce

C. Kaye for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk of the

Court to remove Bruce C. Kaye as counsel of record for appellant. We DIRECT the Clerk of

the Court to send a copy of this order and all future correspondence to Daniel Joseph Shaw,

TDCJ No. 02187670, Gurney Unit, 1385 FM 3328, Palestine, Texas, 75803.

                                                   /s/   JASON BOATRIGHT
                                                         JUSTICE